Exhibit 10(e)

 

RESTRICTED STOCK AWARD AGREEMENT

 

THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made on
_______________, 2015, by and between REX American Resources Corporation, a
Delaware corporation (the “Company”) and the undersigned (“Grantee”).

 

1. Grant of Restricted Stock. Pursuant to the REX American Resources Corporation
2015 Incentive Plan (the “Plan”), the Company hereby grants to Grantee, as of
the date hereof (the “Date of Grant”), _______ shares of Common Stock of the
Company, par value $.01 per share, subject to the following restrictions, terms
and conditions (the “Restricted Stock”). Capitalized terms not otherwise defined
herein shall have the same meaning as in the Plan.

 

2. Period of Restriction and Vesting of Restricted Stock.

 

(a) Period of Restriction. All restrictions imposed by this Agreement and the
Plan shall apply to the Restricted Stock until the Restricted Stock vests (as
provided in Section 2(b) hereof) (the period during which such restrictions
apply is referred to as the “Period of Restriction”). Restricted Stock after the
Period of Restriction has ended is referred to as “Vested Stock.”

 

(b) Vesting. Subject to Sections 3 and 4 hereof, the restrictions on the
Restricted Stock shall lapse and the Restricted Stock shall vest on the
following dates (collectively, the “Vesting Period”):

 

Date Annual
Amount Vested Cumulative
Amount First Anniversary of Date of Grant one-third1 one-third Second
Anniversary of Date of Grant one-third2 two-thirds Third Anniversary of Date of
Grant one-third2 all

 

3. Accelerated Vesting. Notwithstanding the foregoing, the restrictions
applicable to the Restricted Stock shall lapse and the Restricted Stock shall
vest and become Vested Stock upon the occurrence of any of the following events:

 

(a) Death or Total Disability of Grantee;

 

(b) Termination of employment of Grantee by the Company or a subsidiary of the
Company by which Grantee is employed (a “Subsidiary”) without cause (as defined
in an employment agreement between Grantee and the Company or a Subsidiary, if
any, or if none as defined in the Plan);

 

(c) Voluntary termination of employment by Grantee after having obtained twenty
(20) years of service with the Company or a Subsidiary and attained age 55;

 

 

1 Rounded down to the nearest share, if necessary

2 Rounded up to the nearest share, if necessary

 



(d) Grantee’s termination of employment with the Company or a Subsidiary for
“good reason” within twelve (12) months following a Change in Control as defined
in the Plan (as “good reason” is defined in an employment agreement between
Grantee and the Company or a Subsidiary, if any, or if none this event shall not
apply);

 

(e) If Grantee is a non-employee director of the Company, (i) Grantee’s
termination of service on the Board of Directors of the Company by reason of
retirement or (ii) Grantee’s involuntary termination of service on the Board of
Directors following a Change in Control; and

 

(f) Any other event specified as causing accelerated vesting in an applicable
employment agreement, if any, between Grantee and the Company or a Subsidiary.

 

4. Change in Control. In the event of a Change in Control, this Award shall be
subject to the definitive agreement governing such Change in Control. Such
agreement, without Grantee’s consent and notwithstanding any provision to the
contrary in this Agreement or the Plan, shall provide for one of the following:
(a) the assumption of this Award by the surviving corporation or its parent; (b)
the substitution by the surviving corporation or its parent of an award with
substantially the same terms as this Award; or (c) the acceleration of the
vesting of 100% of the Restricted Stock that remains unvested at the time of the
Change in Control. In the event the definitive agreement does not provide for
one of the foregoing alternatives with respect to the treatment of this Award,
this Award shall have the treatment specified in clause (c) of the preceding
sentence. The Committee may, in its sole discretion, accelerate the vesting of
this Award in connection with any of the foregoing alternatives.

 

5. Transferability of Restricted Stock. The Restricted Stock may not be sold,
transferred, pledged, assigned or otherwise alienated or hypothecated until the
Restricted Stock has become Vested Stock.

 

6. Termination of Employment or Service. Except as provided above, upon the
termination of employment of Grantee or other service with the Company or a
Subsidiary, for any reason, all Restricted Stock shall be forfeited immediately.

 

7. Use of Broker. To assure compliance with any applicable tax withholding
requirements, Vested Stock may only be sold through a securities broker approved
by the Company.

 

8. Certain Tax Actions. If Grantee makes an election with respect to the
Restricted Stock as permitted under Code Section 83(b), Grantee shall notify the
Company of such election within ten (10) days after filing the election with the
Internal Revenue Service. There is a strict time limit for making an election
under Section 83(b). Grantee should consult his/her tax advisor as to whether a
Section 83(b) election should be filed and as to other tax aspects of the grant
of Restricted Stock. Grantee hereby agrees to indemnify and hold harmless the
Company and its affiliates and the directors, officers, agents and
representatives of the Company and its affiliates, respectively, for any tax,
penalty or interest imposed on the Company or such other parties in connection
with the grant or vesting of Restricted Stock resulting from Grantee’s failure
to provide notice to the Company in accordance with this Section 8.



2



9. Shareholder Rights. Grantee shall have no rights as a shareholder of the
Company with respect to the Restricted Stock until the expiration of the Period
of Restriction. Among other things, during the Period of Restriction, Grantee
shall have no voting rights or rights to dividends or other distributions (if
any) with respect to the Restricted Stock. Upon the expiration of the Period of
Restriction, Grantee shall have all rights of a shareholder of the Company with
respect to the Vested Stock.

 

10. Adjustments Upon Changes in Capitalization, Etc. In the event of any change
in the outstanding Common Stock of the Company by reason of any stock split,
stock dividend, recapitalization, merger, consolidation, combination or exchange
of Common Stock or other similar corporate change or in the event of any special
distribution to shareholders, the Committee shall make such equitable
adjustments in the number of shares of Restricted Stock as the Committee
determines are necessary and appropriate. Any such adjustment shall be
conclusive and binding for all purposes of the Plan.

 

11. Tax Withholding. To enable the Company or a Subsidiary to meet any
applicable withholding tax requirements arising as a result of the grant or
vesting of the Restricted Stock, unless the Company or a Subsidiary receives
from Grantee a check in an amount equal to the amount required to be withheld
for tax purposes in connection with such vesting or other event no later than
five (5) business days before the date the Restricted Stock vests (or, if
withholding is required earlier than the vesting date due to a tax election by
Grantee or otherwise, within five (5) business days before the date required by
such tax election or other event), the Company shall withhold such amount of
Restricted Stock that otherwise would have vested or been delivered to Grantee
as necessary to pay the required tax withholding. The value of any Restricted
Stock or Vested Stock to be withheld by the Company shall be the Fair Market
Value on the date used to determine the amount of tax to be withheld.

 

12. Restricted Stock Subject to Plan. The Restricted Stock awarded pursuant to
the Plan is subject to all of the terms and conditions of the Plan, which are
hereby expressly incorporated and made a part hereof. Any conflict between this
Agreement and the Plan shall be controlled by, and settled in accordance with,
the terms of the Plan. Grantee acknowledges that he/she has received, read and
understands the provisions of the Plan and agrees to be bound by its terms and
conditions.

 

13. Compliance with Insider Trading Policy. Grantee acknowledges and confirms
that all transactions in the Common Stock and any derivative securities related
to the Common Stock shall be in compliance with the Company’s Insider Trading
Policy.

 

14. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Grantee or the Company promptly to the Committee, which
shall review such dispute at its next regular meeting. The resolution of such a
dispute by the Committee shall be final and binding on the Company and Grantee.

 

15. Not a Contract of Employment. This Agreement shall not be deemed to
constitute an employment contract between the Company or a Subsidiary and
Grantee or to be a consideration or an inducement for the employment or other
service of Grantee.

3



16. Notices. Any notice required or permitted hereunder shall be given in
writing and deemed delivered when (i) personally delivered, (ii) sent by
facsimile transmission and a confirmation of the transmission is received by the
sender, (iii) three (3) days after being sent by registered or certified mail,
return receipt requested, or (iv) one (1) day after being deposited for
overnight delivery with a recognized overnight courier, such as Federal Express
or UPS, and addressed or sent, as the case may be, to the address or facsimile
number set forth below or to such other address or facsimile number as such
party may designate in writing.

 

17. Further Instruments. The parties agree to execute such further instruments
and to take such further actions as may be reasonably necessary to carry out the
purposes and intent of this Agreement.

 

18. Entire Agreement; Governing Law; Severability; Etc. This Agreement and the
Plan constitute the entire agreement of the parties and supersede in their
entirety all prior understandings and agreements of the Company and Grantee with
respect to the subject matter hereof and thereof, and shall be interpreted in
accordance with, and shall be governed by, the laws of the State of Ohio,
subject to any applicable federal or state securities laws. Should any provision
of this Agreement be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable. This Agreement may be executed in two counterparts,
each of which shall be deemed to be an original, and both of which, together,
shall constitute the same agreement.

 

[Remainder of this page intentionally left blank, signature page follows]

4



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

GRANTEE   REX AMERICAN RESOURCES CORPORATION                 [Name]   By:      
  [Name]       [Title]               Address and Facsimile Number: Address and
Facsimile Number:             REX American Resources Corporation       7720
Paragon Road       Dayton, OH 45459 Fax No:       Facsimile: (937) 276-8643

5